DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a motor control unit configured to control the motor, wherein the wherein the motor control unit is configured to: control the motor so as to feed the wire electrode at a set feed rate during a machining period from a first time point at which the wire electrode moving relative to the workpiece in a direction intersecting the wire running direction is estimated to enter the workpiece, to a second time point at which the wire electrode is estimated to exit the workpiece; and control the motor so as to feed the wire electrode at a feed rate lower than the set feed rate during at least one of a first non-machining period from a processing start time point to the first time point and a second non-machining period from the second time point to a processing end time point” as recited in claim 1.  The word “unit” is a placeholder followed by a functional phrase “configured to control the motor, wherein the wherein the motor control unit is configured to: control the motor so as to feed the wire electrode at a set feed rate during a machining period from a first time point at which the wire electrode moving relative to the workpiece in a direction intersecting the wire running direction is estimated to enter the workpiece, to a second time point at which the wire electrode is estimated to exit the workpiece; and control the motor so as to feed the wire electrode at a feed rate lower than the set feed rate during at least one of a first non-machining period from a processing start time point to the first time point and a second non-machining period from the second time point to a processing end time point” that does not recite sufficient structure to perform the function. The preceding phrase “motor control” is considered to be non-structural. The disclosed embodiment in the specification for the “motor control unit” is first motor control unit (element 64) that controls first motor unit 54 and second motor control unit (element 66), the first and second control unit disclosed as being part of control unit 60.  Another such phrase in claim 2 is “a pump control unit configured to control the pump, wherein the pump is configured to: control the pump so as to send the liquid at a set flow rate during the machining period; and control the pump so as to send the liquid at a flow rate lower than the set flow rate during at least one of the first non-machining period and the second non-machining period”.  The word “unit” is a placeholder followed by the functional phrase “configured to control the pump, wherein the pump is configured to: control the pump so as to send the liquid at a set flow rate during the machining period; and control the pump so as to send the liquid at a flow rate lower than the set flow rate during at least one of the first non-machining period and the second non-machining period” that does not recite sufficient structure to perform the function. Furthermore the preceding phrase “pump control” is considered to be non-structural.  The embodiment disclosed for the pump control unit is pump control unit (element 70) that is part of control unit (element 60).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claims 1 and 6 it is considered that estimating the wire running direction is estimated to enter the workpiece (see claim 1, lines 12-13 and claim 6, line 11) is obtained from an algorithm, but the instant application does not disclose the algorithm for identifying an approach direction. (It is considered that one of ordinary skill in the art could determine an algorithm without undue experimentation, so no enablement rejection is being made.).
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is indefinite since the instant specification does not state any embodiment for the motor control unit other than two motor control units; this is a circular definition.  Furthermore claim 2 is indefinite since the instant specification does not state any embodiment for the pump control unit other than pump control unit, this is a circular definition.  Furthermore claims 1 and 6 are indefinite since no algorithm is disclosed in the specification for estimating the entrance of the wire in the feeding direction.  Claims 3-5 and 7-10 are definite solely because they depend upon either claim 1 or claim 6.
Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record but have been rejected under 35 U.S.C.112(a) and/or 35 U.S.C. 112(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaoka in U.S. Patent No. 9,085,037 discloses a wire cutting electric discharge machine with an approach unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761